       Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 1 of 20. PageID #: 1



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JENNIFER LEHMAN-CLEMENTS                 )   CASE NO.
c/o her attorneys Tittle & Perlmuter     )
2012 West 25th Street, Ste. 716          )   JUDGE
Cleveland, OH 44113                      )
                                         )   Magistrate Judge
On behalf of herself and all others      )
similarly situated,                      )
                                         )
              Plaintiff,                 )
  v.                                     )
                                         )   PLAINTIFF’S CLASS AND
STONEMOR GP LLC                          )   COLLECTIVE ACTION
c/o its Statutory Agent                  )   COMPLAINT UNDER THE FAIR
Corporation Service Company              )   LABOR STANDARD ACT AND
50 West Broad Street                     )   STATE LAW WITH JURY
Suite 1330                               )   DEMAND
Columbus, Ohio 43215                     )
                                         )
 and                                     )
                                         )
STONEMOR OPERATING LLC                   )
c/o its Statutory Agent                  )
Corporation Service Company              )
50 West Broad Street                     )
Suite 1330                               )
Columbus, Ohio 43215                     )
                                         )
 and                                     )
                                         )
STONEMOR PARTNERS L.P.                   )
c/o its Statutory Agent                  )
Corporation Service Company              )
50 West Broad Street                     )
Suite 1330                               )
Columbus, Ohio 43215                     )
                                         )
and                                      )
                                         )
STONEMOR INC.                            )
3600 Horizon Blvd., Suite 100            )
      Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 2 of 20. PageID #: 2



 Trevose, Pennsylvania 19053                  )
                                              )
              Defendants.                     )

      Plaintiff Jennifer Lehman-Clements, through counsel, for her Class and Collective

Action Complaint against Defendants StoneMor GP LLC, StoneMor Operating LLC,

StoneMor Partners LP, and Stonemor Inc. (collectively “StoneMor”), states and alleges as

follows:

                                   INTRODUCTION

      1.     This case challenges StoneMor’s practice by which it willfully violated the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219; as well as the Ohio Constitution

art. II, § 34a; the Ohio overtime compensation statute, Ohio Rev. Code Ann. § 4111.03;

and Ohio’s Prompt Pay Act, Ohio Rev. Code Ann. § 4113.15, .

      2.     Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability“ prescribed by

the FLSA “may be maintained against any employer … by any one or more employees

for and on behalf of herself or themselves and other employees similarly situated.“

Plaintiff brings this case on behalf of herself and other “similarly-situated” persons who

may join the case pursuant to § 216(b) (the “Potential Opt-Ins”).

      3.     Plaintiff also brings this case as a class action pursuant to Fed. R. Civ. P. 23

on behalf of herself and other members of a class of persons, defined herein (the “Ohio

Class”), who assert factually-related claims under Ohio’s overtime compensation statute

and Prompt Pay Act.

                            JURISDICTION AND VENUE




                                             2
       Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 3 of 20. PageID #: 3



       4.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 216(b).

       5.      This Court has supplemental jurisdiction over Plaintiff’s state-law claims

because those claims are so related to the FLSA claims as to form part of the same case or

controversy.

       6.      Venue is proper in this judicial district and division pursuant to 28 U.S.C. §

1391(b) because each defendant conducts business within the territorial jurisdiction of

this Court. Moreover, as described below, a substantial part of the events or omissions

giving rise to Plaintiff’s claims occurred in this district and division.

                                          PARTIES

       7.      At all times relevant, Plaintiff Jennifer Lehman-Clements was a citizen of

the United States and an Ohio resident within this district and division.

       8.      Plaintiff was employed by StoneMor as a family counselor and/or family

advisor from 2010 through 2019.

       9.      Defendant StoneMor GP LLC is a foreign limited liability company,

organized in the state of Delaware, with its principal place of business in Trevose,

Pennsylvania.

       10.     Defendant StoneMor Operating LLC is a foreign limited liability company,

organized in the state of Delaware, with its principal place of business in Trevose,

Pennsylvania.




                                              3
       Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 4 of 20. PageID #: 4



       11.    Defendant StoneMor Partners LP is a foreign limited partnership,

organized in the state of Delaware, with its principal place of business in Trevose,

Pennsylvania.

       12.    Defendant StoneMor Inc. is a is a foreign corporation, organized in the state

of Delaware, with its principal place of business in Trevose, Pennsylvania.

       13.    According to records maintained by the Ohio Secretary of State, Defendant

StoneMor GP LLC, Defendant StoneMor Operating LLC, and Defendant StoneMor

Partners LLC share the same statutory agent for service of process which is Corporation

Service Company, 50 West Broad Street, Suite 1330, Columbus, Ohio 43215.

                                FACTUAL ALLEGATIONS

                                   Defendant’s Business

       14.    StoneMor is the second largest owner and operator of cemeteries in the

United States, with 321 cemeteries and 90 funeral homes in 27 states and Puerto Rico.

       15.    StoneMor describes itself as “the only publicly traded death care company

structured as a partnership.”

       16.    StoneMor sells cemetery products and services at its locations on both a pre-

need (before death) and at-need (at death) basis. Its products include, among other

things, burial lots, lawn and mausoleum crypts, burial vaults, caskets, memorials.

StoneMor’s services provide for the installation of its products.

       17.    StoneMor’s employs “family counselors” and “family advisors” at its

locations to sell its products and services.




                                               4
        Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 5 of 20. PageID #: 5



        18.   Plaintiff, the Potential Opt-Ins who may join this case pursuant to 29 U.S.C.

§ 216(b), and all members of the Ohio Class worked for StoneMor as family counselors

and/or family advisors.

                              Defendants’ Status as “Employers”

        19.   StoneMor GP LLC, StoneMor Operating LLC, StoneMor Partners LP, and

StoneMor, Inc. were each an “employer” of Plaintiff, the Potential Opt-Ins, and the Ohio

Class Members within the meaning of the FLSA, 29 U.S.C. § 203(d).

        20.   Upon information and belief, at all times relevant to this case prior to and

through December 31, 2019, StoneMor Partners LP was the owner and operator of

StoneMor’s cemeteries and funeral homes and held ultimate control over their operations

and employment practices.

        21.   Upon further information and belief, at all times relevant to this case prior

to and through December 31, 2019, StoneMor GP, LLC was the general partner of

StoneMor Partners LP, and was delegated authority to conduct StoneMor Partners LP’s

business of owning and operating cemeteries and funeral homes through December 31,

2019.

        22.   Upon further information and belief, at all times relevant to this case prior

to and through December 31, 2019, StoneMor Operating LLC was a subsidiary of

StoneMor Partners LP and shared with StoneMor GP, LLC certain delegated operational

control over StoneMor Partners’ cemeteries and funeral homes.

        23.   Upon further information and belief, as of December 31, 2019, StoneMor

Partners LP, including its subsidiaries, and StoneMor GP, LLC merged to form StoneMor




                                            5
      Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 6 of 20. PageID #: 6



Inc., which is now a successor to, and continues the operations of, StoneMor Partners LP,

StoneMor GP, LLC, and StoneMor Operating, LLC.

       24.    At all times relevant, StoneMor GP LLC, StoneMor Operating LLC,

StoneMor Partners LP, and StoneMor Inc. were each enterprises within the meaning of

29 U.S.C. § 203(r), and enterprises engaged in commerce or in the production of goods

for commerce within the meaning of 29 U.S.C. § 203(s)(1)

       25.    At all times relevant, StoneMor GP LLC, StoneMor Operating LLC,

StoneMor Partners LP, and StoneMor Inc. were an “integrated enterprise” because they

are so interrelated such that they can be considered a single enterprise in that they share

overlapping management and control. They shared executives, which set and/or ratified

the pay and timekeeping policies applicable across StoneMor.

                               StoneMor’s Pay Structure

       26.    The FLSA and Ohio law required StoneMor to pay employees for all hours

they were “suffer[ed] or … permit[ted] to work.” 29 U.S.C. § 203(g); O.R.C. §

4111.03(D)(1).

       27.    StoneMor’s family counselors and family advisors earn commissions for

selling the company’s products and services.

       28.    StoneMor sets specific weekly commission goals for its family counselors

and family advisors.

       29.    If a family counselor or family advisor fails to meet the weekly commission

goal, StoneMor pays them only an hourly wage for all hours reported on their weekly

timecard.




                                            6
      Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 7 of 20. PageID #: 7



       30.   If a family counselor or family advisor meets or exceeds the weekly

commission goal, StoneMor pays them only their earned commissions for that particular

week, and no only hourly wage.

       31.   Under no circumstances does StoneMor pay a family counselor or family

advisor both an hourly wage and earned commissions in any particular workweek. Said

differently, StoneMor’s family counselors and family advisors are paid either an hourly

wage or their earned commissions for any particular workweek, dependent on whether

they fall short of the weekly commission goal, or, they meet/exceed the weekly

commission goal.

                     Defendants’ Failure to Record All Hours Worked

       32.   StoneMor paid its family counselors and family advisors according to their

working time recorded on paper timecards and/or electronic timekeeping systems.

       33.   StoneMor knew that the demands of family counselors’ and family

advisors’ jobs required many more than 40 working hours per week, and, in many cases,

mandated that family counselors and family advisors work more than 40 hours per week.

       34.   Yet, StoneMor instructed its family counselors and family advisors to report

fewer hours on their timecards and/or in the company’s electronic timekeeping system

than actually worked, so as to reduce or eliminate recorded compensable regular and

overtime hours.

       35.   Per StoneMor’s mandate, Plaintiff, the Potential Opt-Ins, and the Ohio Class

members reported fewer hours on their weekly timekeeping records than they actually

worked.




                                           7
       Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 8 of 20. PageID #: 8



   StoneMor Failed to Compensate for all Hours Worked, Failed to Pay Minimum
                   Wage, and Failed to Pay Overtime Premiums

       36.    StoneMor knew that Plaintiff, the Potential Opt-Ins, and the Ohio Class

members were working more hours than reported, but nevertheless paid them only

based upon the hours indicated on their weekly timecards and electronic time records.

       37.    Thus, in weeks where Plaintiff, the Potential Opt-Ins, and the Ohio Class

were paid on an hourly basis, they were not paid all wages earned when due, and were

often deprived of minimum wage and/or overtime premiums for those compensable

hours worked but not recorded in timekeeping records.

       38.    Further, upon information and belief, for the weeks that StoneMor paid

Plaintiff, the Potential Opt-Ins, and the Ohio Class only commissions, StoneMor classified

them as “exempt” from the FLSA’s and Ohio’s overtime requirements pursuant to the

FLSA’s retail and service establishment exemption, 29 U.S.C. § 207(i).

       39.    In order for StoneMor to avail itself of that exemption, commissions paid to

Plaintiff, the Potential Opt-Ins, and the Ohio Class’ had to exceed one-and-one-half times

the minimum wage for all hours worked.

       40.    However, because StoneMor instructed its family advisors and family

counselors to report fewer hours on their timecards than they actually worked, StoneMor

regularly improperly classified those employees as “exempt,” in weeks where they did

not meet the requirements for that exemption.

       41.    As a result, in such weeks, Plaintiff, the Potential Opt-Ins, and the Ohio

Class members were deprived of overtime pay at a rate of one-and-one half times their

regular rates of pay.


                                            8
       Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 9 of 20. PageID #: 9



StoneMor’s Timekeeping and Pay Practices as Applied to Jennifer Lehman-Clements

       42.    Plaintiff Jennifer Lehman-Clements was subjected to the practices

described in Paragraphs 21 through 36 on a near-weekly basis.

       43.    Plaintiff Jennifer Lehman-Clements’ usual, StoneMor-mandated schedule

consisted of alternating workweeks of at least 50 and 53 hours.

       44.    Every week, StoneMor dictated that she work at least eight hours each day

Monday through Friday, at least six hours on Saturdays, and at least four hours during

once-a-week rotating evening “call nights.”

       45.    In addition, every other Sunday, StoneMor required that Plaintiff work at

least three hours.

       46.    Moreover, the demands of the job were so high that Plaintiff oftentimes

worked through lunch and before and after her scheduled shifts.

       47.    All told, Plaintiff rarely worked under 50 hours per week for StoneMor.

       48.    Yet, in accordance with StoneMor’s policy, she was not permitted to report

all of her compensable hours on her timesheets and electronic timekeeping records.

       49.    As a result, and in accordance with StoneMor’s policy, her timesheets and

electronic time records do not reflect her total number of compensable, working hours

she worked each week.

       50.    Plaintiff attempted on numerous occasions to report all of her hours worked

on her timesheet. On each such occasion, the timesheet was returned to her by StoneMor

management and/or administrators with the mandate to reduce the reported hours to 40

or fewer.




                                              9
       Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 10 of 20. PageID #: 10



        51.   Even though StoneMor knew, or had reason to know, that Plaintiff had

worked more hours than she was permitted to record and report on her timesheets and

electronic time records, StoneMor based her compensation on the timesheets and

electronic records.

                       The Willfulness of Defendant’s Violations

        52.   Defendant knew that Plaintiff, the Potential Opt-Ins, and the Ohio Class

Members were entitled to compensation for all hours worked and overtime

compensation for hours over 40 in a workweek under both federal and state law, or acted

in reckless disregard for whether they were so entitled.

        53.   Since at least 2012, StoneMor has known that its policy of requiring family

counselors and advisors to report fewer hours than they actually worked was contrary to

law.

                                    The Maryland Case

        54.   In 2012, StoneMor was sued in the United States District Court, District of

Maryland, in the case captioned Parker, et al. v. StoneMor GP, et al., MD. No. 1:2012-cv-223.

        55.   The plaintiffs in that action, who also worked for StoneMor as family

counselors and family advisors, alleged that they were instructed to put fewer hours on

their timecards than they actually worked, consequently denying them regular and

overtime wages.

        56.   The action was conditionally certified and 31 of StoneMor’s family

counselors and family advisors joined the case.




                                             10
         Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 11 of 20. PageID #: 11



          57.   StoneMor settled the lawsuit, ultimately agreeing to pay $235,000 to the

family counselors and family advisors.

                                    The California Case

          58.   The following year, in 2013, StoneMor was again sued in California in the

case captioned Sarkisov v. StoneMor Partners LP, et al., N.D. Cal. No. 3:2013-cv-4834.

          59.   Like those in the Maryland action, the plaintiffs in the California action

alleged that StoneMor instructed its family counselors and family advisors to put fewer

hours on their timecards than they actually worked, consequently denying them regular

and overtime wages.

          60.   StoneMor agreed to settle the California action by agreeing to pay $850,000

to 511 of its family counselors and family advisors.

                                       The Ohio Case

          61.   In 2014, StoneMor was sued in this Court, wherein the plaintiffs brought

nearly identical allegations to those herein – that StoneMor instructed its family

counselors and family advisors to put fewer hours on their timecards than they actually

worked. The case was captioned Brodzenski v. StoneMor Partners, L.P., et al., N.D. Ohio

No. 1:14-cv-2517.

          62.   Judge James S. Gwin conditionally certified the FLSA class on a nationwide

basis. Six hundred and fifty-one of StoneMor’s family counselors and family advisors

joined the case.

          63.   After the completion of merits discovery, StoneMor moved to decertify the

class.     In denying StoneMor’s request, Judge Gwin found that the plaintiff had




                                             11
      Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 12 of 20. PageID #: 12



“provide[d] enough evidence that the class members ‘suffer[ed] from a single, FLSA-

violating policy . . . .”

       64.     Two months later, StoneMor agreed to by paying the family counselors and

advisors a total of $2,328,000.

                            COLLECTIVE ACTION ALLEGATIONS

       65.     Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       66.     Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability “prescribed by

the FLSA “may be maintained against any employer … by any one or more employees

for and in behalf of themselves and other employees similarly situated. “

       67.     The Potential Opt-Ins who are “similarly situated” to Plaintiff with respect

to StoneMor’s FLSA violations consist of:

               All family counselors and family advisors employed by StoneMor
               GP LLC, StoneMor Operating LLC, and/or StoneMor Partners LP
               during the period three years preceding the commencement of this
               action to the present.

       68.     Such persons are “similarly situated” with respect to StoneMor’s FLSA

violations in that all were subject to and injured by StoneMor’s unlawful timekeeping

and payroll practices, and all have the same claims against StoneMor for unpaid

minimum wages and overtime compensation, as well as for liquidated damages,

attorneys’ fees, and costs.

       69.     Conditional certification of this case as a collective action pursuant to 29

U.S.C. § 216(b) is proper and necessary, such that all such persons may be sent a Court-


                                            12
      Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 13 of 20. PageID #: 13



authorized notice informing them of the pendency of the action and giving them the

opportunity to “opt in.”

        70.       Upon information and belief, the number of similarly-situated persons

exceeds 4,000 persons.

                              CLASS ACTION ALLEGATIONS

        71.       Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

        72.       Plaintiff brings this case on behalf of herself and other members of a

proposed Ohio Class, defined as:

                  All family counselors and family advisors employed by StoneMor
                  GP LLC, StoneMor Operating LLC, and/or StoneMor Partners LP
                  during the period three years preceding the commencement of this
                  action to the present.

        73.       The Ohio Class is so numerous that joinder of all Class Members is

impracticable. Plaintiff avers, upon information and belief, that the Ohio Class totals in

excess of 200 employees. The number of Class Members as well as their identities are

ascertainable from records StoneMor has maintained, and was required to maintain,

pursuant to the FLSA and Ohio law. 29 U.S.C. § 211(c) & 29 C.F.R. § 215.2; Ohio Const.

art. II, § 34a.

        74.       Questions of law or fact common to the Ohio Class predominate, including

but not limited to:

              a) Whether StoneMor required Plaintiff and other Class
                 Members to perform unpaid work off-the-clock.




                                              13
     Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 14 of 20. PageID #: 14



             b) Whether StoneMor knew or should have known that Plaintiff
                and other Class Members were working off-the-clock, but still
                failed to pay them.

             c) Whether StoneMor violated Ohio law by failing timely to pay
                Plaintiff and other Class Members for all hours worked on a
                semi-monthly basis, and never rectifying that failure to pay in
                a timely manner.

             d) Whether StoneMor violated Ohio law by failing to pay
                Plaintiff and other Class Members, in every workweek, at
                least the minimum wage set forth in Ohio Const. art. II, § 34a
                for all hours worked.

             e) Whether StoneMor deprived Plaintiff and other Class
                Members of overtime compensation at one and one-half times
                their “regular rate” for hours worked in excess of forty hours
                in a workweek.

       75.      Plaintiff’s claims are typical of the claims of other members of the Ohio

Class. Plaintiff’s claims arise out of the same uniform course of conduct by StoneMor,

and are based on the same legal theories, as the claims of other Class Members.

       76.      Plaintiff will fairly and adequately protect the interests of the Ohio Class.

Plaintiff’s interests are not antagonistic to, but rather are in unison with, the interests of

other Class Members. Plaintiff’s counsel has broad experience in handling class action

litigation, including wage-and-hour litigation, and are fully qualified to prosecute the

claims of the Ohio Class in this case.

       77.      The questions of law or fact that are common to the Ohio Class predominate

over any questions affecting only individual members. The primary questions that will

determine StoneMor’s liability to the class, listed above, are common to the class as a

whole, and predominate over any questions affecting only individual class members.




                                              14
      Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 15 of 20. PageID #: 15



       78.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.       Requiring class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs,

attorneys’ fees, and demands on court resources. Many class members’ claims are

sufficiently small that they would be reluctant to incur the substantial cost, expense, and

risk of pursuing their claims individually. Certification of this case as a class action

pursuant to Fed. R. Civ. P. 23 will enable the issues to be adjudicated for all class members

with the efficiencies of class litigation.

                                  COUNT ONE
                    (FLSA Minimum Wage and Overtime Violations)

       79.     Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       80.     Plaintiff bring this claim for violation of the FLSA’s overtime provisions on

behalf of themselves and the Potential Opt-Ins who may join this case pursuant to 29

U.S.C. § 216(b). Plaintiff’s written consent to be a party to this action pursuant to § 216(b)

are filed herewith, as are the consents of Victoria Bozic, Sandra Dennis-Greenberg,

Christine De Young, and Thaddeus Monkowski.

       81.     The FLSA required StoneMor to pay its non-exempt employees at least the

minimum wage, and to pay them overtime compensation at one and one-half times their

“regular rate” for all hours worked in excess of forty hours in a workweek. 29 U.S.C. §§

206, 207(e)(3); 29 C.F.R. 778.117.

       82.     StoneMor’s unlawful timekeeping and pay practices, more fully described

above, deprived Plaintiff and the Potential Opt-Ins of minimum wages for all hours


                                              15
     Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 16 of 20. PageID #: 16



worked and of requisite overtime compensation for all hours worked in excess of forty

hours in a workweek.

      83.    By engaging in these practices, StoneMor willfully violated the FLSA and

regulations thereunder that have the force and effect of law.

      84.    As a result of StoneMor’s violations of the FLSA, Plaintiff and the Potential

Opt-Ins were injured in that they did not receive minimum wages and overtime

compensation due to them pursuant to the FLSA. Section 216(b) of the FLSA entitles

them to an award of unpaid overtime compensation, as well as “an additional equal

amount as liquidated damages.” Section 216(b) further provides that “[t]he court … shall

… allow a reasonable attorney’s fee to be paid by the defendant, and costs of the action.”

                                    COUNT TWO
                              (Ohio Overtime Violations)

      85.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

      86.    Plaintiff brings this claim for violation of the Ohio overtime compensation

statute, Ohio Rev. Code Ann. § 4111.03, on behalf of herself, the Potential Opt-Ins, and

the Ohio Class Members.

      87.    At all times relevant, each defendant was an employer covered by the

Ohio overtime compensation statute, Ohio Rev. Code Ann. § 4111.03.

      88.    StoneMor violated the Ohio overtime compensation statute, Ohio Rev.

Code Ann. § 4111.03, by failing to pay all overtime compensation due to its family

counselors and family advisors when owed and due.




                                            16
     Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 17 of 20. PageID #: 17



      89.    StoneMor’s violations of Ohio Rev. Code Ann. § 4111.03 injured Plaintiff,

the Potential Opt-Ins, and the Ohio Class Members in that they did not receive overtime

compensation due to them pursuant to that statute.

      90.    Ohio Rev. Code Ann. § 4111.10(A) provides that StoneMor, having violated

§ 4111.03, is “liable to the employee[s] affected for the full amount of the overtime wage

rate, less any amount actually paid to the employee[s] by the employer, and for costs and

reasonable attorney’s fees as may be allowed by the court.”

                                  COUNT THREE
                          (Ohio Minimum Wage Violations)

      91.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

      92.    The Ohio Fair Minimum Wage Amendment (“OMFWA”), Ohio

Constitution art. II, § 34a, required the StoneMor to pay its employees at least the

minimum wage.

      93.    StoneMor failed to pay minimum wages to Plaintiff, the Opt-Ins, and the

Ohio Class Members, in violation of the OMFWA.           The OMFWA entitles them to

“equitable and monetary relief” including “two times the amount of the back wages.”

                                    COUNT FOUR
                           (Ohio Prompt Pay Act Violations)

      94.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

      95.    Ohio’s Prompt Pay Act, Ohio Rev. Code Ann. § 4113.15(A), provides that

“[e]very employer doing business in this state shall, on or before the first day of each




                                           17
     Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 18 of 20. PageID #: 18



month, pay all its employees the wages earned by them during the first half of the

preceding month ending with the fifteenth day thereof, and shall, on or before the

fifteenth day of each month, pay such employees the wages earned by them during the

last half of the preceding calendar month.”

       96.    StoneMor failed to pay all wages due under Ohio’s Prompt Pay Act to

Plaintiff and the Ohio Class Members entitles them to the unpaid wages, plus “an amount

equal to six per cent of the amount of the claim still unpaid and not in contest or disputed

or two hundred dollars, whichever is greater.”

                                    COUNT FIVE
                           (Ohio Record-Keeping Violations)

       97.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       98.    The OMFWA required StoneMor to maintain accurate and complete

records of employees’ time. Ohio Const. art. II, § 34a.

       99.    StoneMor violated the OMFWA’s record-keeping requirement by failing to

maintain accurate and complete records of its family counselors and family advisors

working time.

       100.   As a result of StoneMor’s record-keeping violations, Plaintiff and the Ohio

Class Members were injured in that StoneMor does not have accurate and complete

records of their working hours.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A.     Conditionally certify this case as an FLSA “collective


                                              18
Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 19 of 20. PageID #: 19



       action” pursuant to 29 U.S.C. § 216(b) and direct that
       Court-approved notice be issued to similarly-situated
       persons informing them of this action and enabling
       them to opt in;

 B.    Certify this case as a class action pursuant to Fed. R.
       Civ. P. 23 on behalf of Plaintiff and other members of
       the Ohio Class;

 C.    Enter judgment against Defendants and in favor of
       Plaintiff, the Opt-Ins who join this case pursuant to 29
       U.S.C. § 216(b), and the Ohio Class;

 D.    Award compensatory damages to Plaintiff, the Opt-Ins
       who join this case pursuant to 29 U.S.C. § 216(b), and
       the Ohio Class in the amount of their unpaid wages
       and commissions, as well as liquidated damages in an
       equal amount;

 E.    Award Plaintiff pre- and post-judgment interest; and

 F.    Award Plaintiff her costs and attorneys’ fees incurred
       in prosecuting this action and such further relief as the
       Court deems equitable and just.

                                          Respectfully submitted,

                                          s/ Scott D. Perlmuter
                                          Scott D. Perlmuter (0082856)
                                          2012 West 25th Street, Suite 716
                                          Cleveland, OH 44113
                                          216-308-1522
                                          Fax: 888-604-9299
                                          scott@tittlelawfirm.com

                                          /s/ Joshua B. Fuchs
                                          Joshua B. Fuchs (0087066)
                                          THE FUCHS FIRM LLC
                                          3961 Silsby Road
                                          University Heights, Ohio 44113
                                          216-505-7500 [phone and fax]
                                          josh@fuchsfirm.com

                                          /s/ James J. Hux_________________


                                     19
Case: 1:20-cv-00911-PAB Doc #: 1 Filed: 04/29/20 20 of 20. PageID #: 20



                                             James J. Hux (0092992)
                                             HUX LAW FIRM, LLC
                                             3 Severance Circle #18147
                                             Cleveland Heights, Ohio 44118
                                             Phone:       (937) 315-1106
                                             Fax: (216) 359-7760
                                             Email:       jhux@huxlawfirm.com

                                             Attorneys for Plaintiff


                                JURY DEMAND

 Plaintiff hereby demands a trial by jury on all issues so triable.

                                             s/ Scott D. Perlmuter
                                             Scott D. Perlmuter (0082856)




                                        20
